DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/31/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A memory device, comprising: cyclic redundancy check (CRC) circuitry configured to indicate whether an error has been detected in transmission of data from a host device to the memory device, wherein the CRC circuitry comprises: a synchronous counter that is configured to synchronize a count with a system clock and to transmit the count, wherein the synchronous counter comprises a flip-flop that is configured to []; receive the system clock at a clock pin of the flip-flop; and output a local clock from an output of the flip-flop at each pulse of the system clock; pulse width control circuitry that is configured to receive the 
Since, no prior art was found to teach: ”receive a CRC error signal at an input pin of the flip-flop” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 16, 
Prior art has been found to teach “Cyclic redundancy check (CRC) circuitry, comprising: CRC detection circuitry configured to generate a CRC error signal to indicate whether an error has been detected in transmission of data from a host device to a memory device, wherein the CRC circuitry comprises: a synchronous counter that is configured to synchronize pulses of the CRC error signal with a system clock, generate a local clock based on the pulses of CRC error signal and the system clock, and to transmit bits of a counter of the local clock; pulse width control circuitry that is configured to receive the bits and local clock from the synchronous counter, and to generate pulse width controls based at least in part on the bits and the local clock, wherein the pulse width control circuitry comprises a first plurality of NAND gates and a first NOR gate configured to receive outputs from the first plurality of NAND gates, []; and synchronization circuitry that is configured to receive the pulse width controls and to generate an error alert signal based at least in part on the pulse width controls";
Since, no prior art was found to teach: ”wherein the plurality of NAND gates are configured to receive bits from the synchronous counter” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 18, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-4 and 6-15, and 17-20, the claims are allowed due to their dependency on allowable independent claims 1, 16, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Singh et al. (US 11,271,773 B2) teaches receive pulse width control to generate errors based on CRC but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114